            Case 1:20-cv-05358-LLS Document 9 Filed 10/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALDIN WINSLOWET-ALPS,

                              Plaintiff,
                                                                   20-CV-5358 (LLS)
                     -against-
                                                                        ORDER
ESTATE ELISE W. HARRIS, ET AL.,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

         Plaintiff filed this action pro se, seeking immediate disbursement of funds from a trust

established for him in his mother’s will. He paid the filing fee for this action. By order and

judgment entered August 13, 2020, the Court dismissed the complaint for lack of subject matter

jurisdiction. Plaintiff filed a notice of appeal on September 15, 2020, and on October 1, 2020, he

moved for an extension of time to appeal the order of dismissal. (ECF 8.)

         Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure requires a notice of appeal in

a civil case to be filed within thirty days of entry of judgment. See Fed. R. App. P. 4(a)(1)(A).

The district court may extend the time to file a notice of appeal, however, if the motion is filed

within thirty days of expiration of the deadline for filing a notice of appeal, and if the moving

party shows excusable neglect or good cause for untimely filing. See Fed. R. App. P. 4(a)(5)(A).

         Plaintiff appears to indicate in his motion that he had issues with the mail. Accordingly,

the Court grants Plaintiff’s motion for an extension of time to appeal. (ECF No. 8). The Clerk of

Court is directed to mail a copy of this order to Plaintiff and note service on the docket.

         SO ORDERED.

Dated:     October 2, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
